DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 3/14/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fox et al (WO 2015/130934 A1).
	Regarding claim 1, Fox teaches a coextruded polymeric article (e.g., netting) comprising first and second opposed major surfaces, wherein a plurality of projections (e.g., ribbons) extend from only the first major surface, wherein each projection has at least first and second opposed sides and a height from the first major surface to a distal end, wherein at least a majority by number of the projections have a protrusion (e.g., polymeric strand first portion) extending from only the first side and extending in one direction not more than to the first major surface and extending in an opposite direction to less than the height of the respective projection, wherein the projections extend to the second major surface, wherein there are regions (e.g., polymeric strand second portion) extending from the first and second major surfaces that are between projections, wherein the regions comprise a first material, the projections comprise a second material, and the protrusions comprise a third material (page 10, lines 7-32; page 24, line 30 – page 25, line 10; page 32, lines 16-25; see fig 8, relabeled below).

    PNG
    media_image1.png
    204
    642
    media_image1.png
    Greyscale

	Regarding the limitation “wherein the first and second materials are selected from the group consisting of a thermoplastic resin and an elastomer, and wherein at least the third material comprises an adhesive,” Fox teaches the netting comprising the ribbons and strands and the different portions of each may comprise different polymer compositions (page 10, lines 7-32); wherein the different polymer compositions may comprise thermoplastic polymers and other polymers known for being adhesives (e.g., ethylene vinyl acetate, ethylene acrylic acid, silicone) (page 24, line 30 – page 25, line 10); so Fox would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the species of the first and second materials are selected from the group consisting of a thermoplastic resin and an elastomer, and wherein at least the third material comprises an adhesive.
Regarding claim 2, Fox teaches the ribbon length is the longest direction followed by the height; wherein the ribbon may have a maximum height of 15 mm, so the length of the ribbon (and therein the netting) would have to be greater than 15 mm (abstract; page 2 , lines 1-10; page 6, lines 14-33).
Regarding claims 3 and 6, Fox suggests wherein the protrusions and projections extend along the length of the coextruded polymeric article; and wherein the projections are generally parallel to each other and generally perpendicular to the first major surface (figs 2-8).
	Regarding claim 4, Fox suggests the nettings (e.g., ribbons and strands) are extruded (i.e., coextruded) (page 10, lines 25-32) which would have resulted in a demarcation line between connected projections and adjacent protrusions.
Regarding claim 7, Fox teaches an aspect ratio of at least three to one or five to one (abstract; page 2 , lines 1-10).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fox.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the location of the first portion of the strands (i.e., the protrusion) resulting in the protrusions not contacting the first surface, since in doing such one would mere be making the first and second portions of the strand separate, and making separable is prima facie obvious (MPEP § 2144.04 VC).



Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.
Applicant contends that Fox does not anticipate claim 1 as amended. This is not persuasive.
Fox teaches a coextruded polymeric article (e.g., netting) comprising first and second opposed major surfaces, wherein a plurality of projections (e.g., ribbons) extend from only the first major surface, wherein each projection has at least first and second opposed sides and a height from the first major surface to a distal end, wherein at least a majority by number of the projections have a protrusion (e.g., polymeric strand first portion) extending from only the first side and extending in one direction not more than to the first major surface and extending in an opposite direction to less than the height of the respective projection, wherein the projections extend to the second major surface, wherein there are regions (e.g., polymeric strand second portion) extending from the first and second major surfaces that are between projections, wherein the regions comprise a first material, the projections comprise a second material, and the protrusions comprise a third material (page 10, lines 7-32; page 24, line 30 – page 25, line 10; page 32, lines 16-25; see fig 8, relabeled below).

    PNG
    media_image1.png
    204
    642
    media_image1.png
    Greyscale

	Regarding the limitation “wherein the first and second materials are selected from the group consisting of a thermoplastic resin and an elastomer, and wherein at least the third material comprises an adhesive,” Fox teaches the netting comprising the ribbons and strands and the different portions of each may comprise different polymer compositions (page 10, lines 7-32); wherein the different polymer compositions may comprise thermoplastic polymers and other polymers known for being adhesives (e.g., ethylene vinyl acetate, ethylene acrylic acid, silicone) (page 24, line 30 – page 25, line 10); so Fox would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the species of the first and second materials are selected from the group consisting of a thermoplastic resin and an elastomer, and wherein at least the third material comprises an adhesive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783